Citation Nr: 0738633	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1944 
to June 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  In June 2007, the appellant 
testified before the Board at a personal hearing held at the 
RO.


FINDINGS OF FACT

1.  In an April 2004 decision the Board denied the 
appellant's claim for service connection for the veteran's 
cause of death.

2.  Evidence submitted since the April 2004 Board decision 
denying service connection for the veteran's cause of death, 
does not, by itself or when considered with previous evidence 
of the record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.

3.  The veteran had not established service connection for 
any disability at the time of his death.


CONCLUSIONS OF LAW

1.  The April 2004 decision of the Board that denied service 
connection for the veteran's cause of death is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104, 20.1105 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the veteran's cause of 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for entitlement to DIC have not been met.  
38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002); 38 C.F.R. 
§ 3.22, 3.302, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2004 and February 
2007; a rating decision in September 2004; a statement of the 
case in December 2004; and a supplemental statement of the 
case in January 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the May 2007 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the claim for service connection 
for the veteran's cause of death as well as the evidence 
required by the underlying claim for service connection, 
further amended notice to the appellant would not provide a 
basis to grant this claim.  The Board again observes that the 
appellant has made no showing or allegation that the content 
of the notice resulted in any prejudice to the appellant.

New and Material Evidence

In an April 2004 decision, the Board denied the appellant's 
claim for service connection for the veteran's cause of 
death.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103, 20.1104 (2007).  Thus, the 
Since the Chairman of the Board did not order reconsideration 
of the Board's April 2004 decision, it became final.  
38 C.F.R. § 20.1100 (2007).

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this 
application to reopen her claim in July 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  Only evidence presented since 
the last final denial on any basis will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant contends that the veteran's death was related 
to his service.

The evidence before the Board at the time of the April 2004 
decision consisted of service department records, including a 
November 1947 separation examination report; private medical 
records; transcripts of the testimony offered by the 
appellant at a RO hearings in October 2002 and before the 
Board in October 2003;  statements from the appellant; 
certification from the Office of Adjutant General of the 
Armed Forces of the Philippines dated in March 1991; a copy 
of the veteran's certificate of honorable discharge dated in 
November 1947; a copy of a marriage certificate; and a copy 
of a death certificate dated in April 2001 which lists the 
causes of death as cardiac arrest, cerebral hemorrhage, 
chronic renal failure, and lobar pneumonia.  The Board found 
that there was no competent medical evidence that the 
veteran's death was related to his service.

The November 1947 separation examination report is void of 
findings, complaints, symptoms, or diagnoses attributable to 
cardiac arrest, cerebral hemorrhage, chronic renal failure, 
or lobar pneumonia.

The evidence submitted to VA after the April 2004 Board 
decision includes statements from the appellant; previously 
submitted private treatment records; newly submitted private 
treatment records from the VFP Outpatient Center; 
certification from the Office of Adjutant General of the 
Armed Forces of the Philippines dated in August 1949 and 
March 1991; documents from the Philippine Veterans Board 
dated in November 1955; a duplicate copy of the certificate 
of honorable discharge dated in November 1947; a document 
from the Philippine Veterans Affairs Office dated in April 
1977; and testimony offered by the appellant before the Board 
in June 2005.  The new evidence fails to show that the 
veteran's death was related to active service or to a 
service-connected disability, as was the case at the time of 
the previous final decision.  Therefore, the new evidence is 
not material because it does not relate to an unestablished 
fact necessary to substantiate a claim and does not raise a 
reasonably possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the April 2004 Board decision denying the appellant's 
application to reopen a claim for service connection for the 
veteran's cause of death.

Copies of previously submitted medical records are not new 
evidence, and are therefore not new and material.  The June 
2005 testimony before the Board, the appellant's written 
statements, and newly submitted medical records from the VFP 
Outpatient Center are cumulative of previous statements by 
the appellant and medical evidence that were considered at 
the time of previous adjudications and are therefore not new 
and material.  Documentation from the Adjutant General, 
Philippine Veterans Board, and Philippines Veterans Affairs 
Office merely confirm the veteran's service as a recognized 
guerilla.  Therefore, these documents are also cumulative and 
are not new and material.

The Board finds that the additional evidence submitted after 
the April 2004 Board decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional evidence fails 
to show that the veteran's death was related to service or a 
service-related disability.

The appellant's lay statements, including testimony at the 
October 2002, October 2003, and June 2005 personal hearings, 
are redundant of previously considered contentions from the 
appellant and therefore are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The contentions raised 
are essentially the same as those previously made by the 
veteran to VA.  The Board also finds that they are not 
material within the meaning of 38 C.F.R. § 3.156.  As a 
layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
evidence is not new.  Her statements are not material to the 
critical issues in this case of whether the veteran's cause 
of death is related to his service.  Moray v. Brown, 5 Vet. 
App.  211 (1993).  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim for entitlement to 
service connection for the veteran's cause of death is not 
reopened.

Dependency and Indemnity Compensation (DIC)

The appellant's claim has also been reviewed for entitlement 
to DIC pursuant to 38 U.S.C.A. § 1318.  That statute provides 
that VA shall pay benefits to the surviving spouse of a 
deceased veteran in the same manner as if the veteran's death 
were service-connected where the veteran dies, not as the 
result of his own willful misconduct, and the veteran was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if:  (1) the disability 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (2007).

Here, the veteran died many years after service from non-
service connected disabilities.  At the time of his death, he 
had not established service connection for any disability.  
Since service connection has not been established for the 
cause of the veteran's death, and the remaining criteria  
have not been met, the appellant is not entitled to the 
Dependency and Indemnity Compensation on that basis.  
Therefore, the Board finds that the conditions of entitlement 
found in 38 U.S.C.A. § 1318 are not met.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). Because the law is dispositive in the claim 
for DIC pursuant to 38 U.S.C.A. § 1318, that claim must be 
denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


